CULLEN, Commissioner.
After a hearing in open court the trial court entered an order overruling the motion of Ray Dean Doss, under RCr 11.42, to vacate a judgment of November 1964 by which, upon his plea of guilty, Doss was sentenced to 21 years’ imprisonment for voluntary manslaughter. Doss appeals from the order.
The ground on which Doss had sought relief from the judgment was that at the time he pleaded guilty he was inadequately represented by a court-appointed attorney who had conflicting interests by reason of being master commissioner. This ground collapsed when Doss admitted on the hearing of his motion that at the time he pleaded guilty he was represented by employed counsel (not the master commissioner) whom he had hired some two months previously.
The order is affirmed.